DETAILED ACTION
	Acknowledgment and entry of the Amendment submitted on 1/25/22 is made.  	Claims 16-19, 21-27 and new claims 29-33 are currently under examination.
	Claim 28 remains withdrawn from consideration for being drawn to a non-elected invention.  Applicants response has obviated the Deposit rejection under 35 USC 112, first paragraph.
	The Declaration under 37 CFR 1.132 by inventor Dr. Veronika Nagl has been entered and considered and is addressed in the ‘response to arguments’ below.
Claim Rejections - 35 USC §102 
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claim(s) 16-19, 21-27 and 33 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Binder et al (US Patent No. 7,347,997 B1).
	Binder et al discloses the use of Eubacterium DSM 11798 (= Eggerthallaceae), alone or in combination with bacteria deposited under DSM11799, as a feed additive for cattle or poultry, wherein the additive is capable of detoxifying mycotoxins contained in the feed and of promoting the health of animals.  The claimed use is mainly prophylactic, i.e. directed to a use in healthy subjects. Binder et al demonstrates that animals receiving the claimed bacterial additive together with feed comprising mycotoxin(s) had a better FCR, improved weight gain and better overall health, which so the method is inherently promoting gut health.  The method steps are identical and the reference even recites it shows results which are known to be indicative of a probiotic, e.g., healthy gut, intestinal integrity. The wording "for promoting gut health of a healthy subject" can be directed to (a) prophylaxis of intestinal diseases (for example diarrhea of bacterial infections) in a healthy subject, and also (b) to agricultural methods for improving weight gain/feed consumption ratio (FCR) or cattle and poultry.  All of the functional descriptions recited in claims 23-25 and 33 would inherently occur since the same exact product is administered to the same pool or recipients, e.g., healthy subjects.  These claims define a result to be achieved by the method and the definition of a product (here a family or strain of bacteria) by functional parameters cannot impart novelty to a claim if this parameter is not disclosed in the prior art, because said parameter is an implicit feature of the product (bacteria). In other words, if the same strain (or family) of bacteria is disclosed in the prior art, but the prior art is silent on its ability to process bile acid, the functional feature cannot be used as a distinguishing feature, unless it is clearly shown that the bacteria of the prior art do not possess that functional feature. The same comment applies on the additional feature of claim 27, where the level of bile acids measured in plasma samples of the subject cannot be compared with the prior art.  The broad definition of ‘healthy subjects’ as taught in the prior art would encompass the further delineation of claim 27.  As ‘’healthy subjects’ by definition would be expected to 

Response to Applicants’ arguments:
	Applicants argue that:
	Claim 16 does not recite a method of “improving gut health”, but a rather a method of “promoting intestinal integrity” which is understood, for example, with reference to paragraph [0070] of the application. They argue that a method promoting gut health according to Binder does not necessarily mean intestinal integrity according to the current claims is also promoted.
 	This argument has been fully and carefully considered but are not commensurate in scope with the claimed invention and; therefore, are not deemed persuasive because the method step of instant claim 1 only requires administering a composition comprising Coriobacteriia and the order Eggerthellales.  Binder teaches these identical steps.  There is nothing recited in the instant claims 16-27 that distinguishes the composition 
	Applicants have submitted a 1.132 Declaration by inventor Dr. Veronika Nagel which has been fully considered by the Examiner.  The Declaration recites that, unlike 
	Again, as stated above, the instant claims 16-27, do not recite a limitation that the composition does not contain mycotoxins.  Further, instant claims 16, 18 and 21-27 do not even mention that feed is used in the method.  Additionally, cited Binder reference teaches the use of a feed additive in combination with bacteria deposited under DSM11799, as a feed additive for cattle or poultry, wherein the additive is capable of detoxifying mycotoxins contained in the feed and of promoting the health of animals.  Binders teachings have been taken out of context in that Binder teaches the use of the feed additive in compositions comprising mycotoxins has a better result, i.e., as this result is precisely because it will essentially free the composition of those mycotoxins/neutralize their effect. It is noted that commercially available Mycofix  contains a feed additive to protect against mycotoxins.  It is also noted that the instant specification makes no mention of using ‘feed essentially free of mycotoxins’ and the specification recites that, paragraph [0020]: it was surprisingly found that a microorganism of the class Coriobacteriia, namely of the strain DSM 11798, promotes gut health of a subject. The present inventors discovered a feeding strategy that strengthens the intestinal barrier of subjects. This is achieved by the addition of the bacterium BBSH 797 (genus novus of the family Eggerthellaceae), strain number 11798 (DSM 11798) into subject's feed.[0021] Addition of BBSH 797 to feed lead to significant increase in the bile acids glycolithocholic acid and taurolithocholic acid in weaners. These bile acids act as messengers and initiate molecular cascades that ultimately lead to a significant improvement in gut integrity in weaned piglets. More precisely, supplementation with BBSH 797 results in a specific elevation of glycolithocholic acid and taurolithocholic acid in weaned piglet plasma.
None of these passages recite any mention that the feed does not contain mycotoxins.  The focus is on the discovery of the Coriobacteriia strain.  But, the specification does recite additives that can be used for detoxifying mycotoxins at paragraph [0060] which is essentially what the prior art reference is doing, using an additive to detoxify any mycotoxins present.  Additionally, Binder does use mycotoxin free feed in their experiments as control and not the additive since there are no mycotoxins prior to feeding.
	The 1.132 Declaration at point 6 recites that the feed used in the Examples in the specification was not contaminated with mycotoxin deoxynivalenol (DON).  However, claims 16-19 and 21-27 do not mention the use of feed, much less feed free of DON.  Further, there is nothing in the specification that recites that the feed used 
[0060] The composition may additionally or alternatively comprise at least one component selected from the group of vitamins, minerals, enzymes and components for detoxifying mycotoxins. The enzyme may be selected from the group of proteases, amylases, cellulases or glucanases, hydrolases, lipolytic enzymes, mannosidases, oxidases, oxidoreductases, phytases and xylanases and/or combinations thereof. Mycotoxin detoxifying components may be selected from the mycotoxin detoxifying enzymes such as aflatoxin oxidase, ergotamine hydrolases, ergotamine amidases, ochratoxin amidases, fumonisin carboxylesterases, fumonisin aminotransferases, aminopolyol aminoxidases, deoxynivalenol epoxide hydrolases, zearalenone hydrolases; or mycotoxin-detoxifying microorganisms; or mycotoxin-binding components such as microbial cell walls or inorganic materials such as bentonite. It is also envisioned that the composition may comprise bentonite and/or a fumonisin aminotransferase e.g. EC 3.1.1.87.


New rejections necessitated by amendment to include new claims 29-33:
Claim Rejections - 35 USC § 112-New Matter
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


4.	Claims 29-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 29-32 contain new matter.  The specification does not provide written support for the limitations contained in these claims.  The feed used in the methods in the specification is generically referred to as ‘weaning feed’, ‘feed’ or ‘complete weaning feed’.  There is no recitation that the feed is essentially free of mycotoxins, fusarium toxins, trichothecenes or deoxynivalenol.  
The only place the word ‘mycotoxin(s)’ is used in the specification is at paragraph [0060] which does not mention feed:
[0060] The composition may additionally or alternatively comprise at least one component selected from the group of vitamins, minerals, enzymes and components for detoxifying mycotoxins. The enzyme may be selected from the group of proteases, amylases, cellulases or glucanases, hydrolases, lipolytic enzymes, mannosidases, oxidases, oxidoreductases, phytases and xylanases and/or combinations thereof. Mycotoxin detoxifying components may be selected from the mycotoxin detoxifying enzymes such as aflatoxin oxidase, ergotamine hydrolases, ergotamine amidases, ochratoxin amidases, fumonisin carboxylesterases, fumonisin aminotransferases, aminopolyol aminoxidases, deoxynivalenol epoxide hydrolases, zearalenone hydrolases; or mycotoxin-detoxifying microorganisms; or mycotoxin-binding 
	This passage makes no mention of using these additives in feed.  It is noted that the composition as recited in the specification may be in milk, milk powder, a pharmaceutically acceptable carrier or delivered in a method other than feed. There is no mention of a feed ‘essentially free of mycotoxins’.  In fact, this passage in paragraph [0060] uses an additive just like the cited prior art in the 102/103 rejections, e.g., an additive is used to treat the feed.  Additionally, there is no mention at all of ‘essentially free of fusarium toxins’, ‘essentially free of trichothecenes’ or ‘essentially free of deoxynivalenol’.  Applicants have pointed to Example 2 (paragraph [00136], as well as paragraph [0060], for this written support.  
	Paragraph [00136] provides no such support:
[00136] For the measurement of bile acids, a commercially available Bile Acid Test Kit(Biocrates Life Sciences AG, Innsbruck, Austria) was used. For this purpose, the samples were extracted by means of the dried filter spot technique and then analyzed by means of liquid chromatography tandem mass spectrometry (Thermo Fischer Scientific TSQ, negative electrospray ionization, multiple reaction monitoring mode). A total of 20 primary and
secondary bile acids were quantified using external (7-point calibration curve) and internalstandards (10 isotope-labeled standards). The data was then evaluated using ThermoFischer Scientic Xcalibur™ and Biocrates MetIDQ software.

	Additionally, a review of Example 2 in its entirety also does not find written support for this language.  The feed is only described as ‘weaning feed’, ‘feed’ or ‘complete weaning feed’ in a generic sense.  The ingredients of the feed are not recited, nor is there any mention that it is free of the contaminants or chemicals recited in newly submitted claims 29-32.  Applicants must point to written support by page and line 
	
Claim Rejections – 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Newly submitted Claim(s) 29-33 is/are rejected under 35 U.S.C. 103 as obvious over Binder et al (US Patent No. 7,347,997 B1).  
	Binder teaches that the microorganism of the genus Eubacterium, and its obtainment and use, which is suitable in pure culture, DSM 11798, and/or mixed culture with the strain Enterococcus casseliflavus, DSM 11799, or in mixed culture with other anaerobic microorganisms for the detoxification of trichothecenes. A feedstuff additive for the inactivation of trichothecenes in feedstuffs or in the digestive tract of animals contains a pure and/or mixed culture of the microorganism (DSM 11798 or DSM 11799) or a mixed culture with other anaerobic microorganisms in an amount from 0.2 to 3 kg, in particular 0.5 to 2.5 kg, per 1000 kg of feedstuff. The feedstuff additive containing DSM 11798 achieves probiotic effect on an animal and maintains or improves fertility performance of an animal subject to fusariotoxin-contaminated feed.  It is in particular suitable according to the invention for the detoxification of, in particular, deoxynivalenol (DON), T-2 toxin, HT-2 toxin, nivalenol, monoacetoxyscirpenol, 
	Binder et al discloses the use of Eubacterium DSM 11798 (= Eggerthallaceae), alone or in combination with bacteria deposited under DSM11799, as a feed additive for cattle or poultry, wherein the additive is capable of detoxifying mycotoxins contained in the feed and of promoting the health of animals. The claimed use is mainly prophylactic, i.e. directed to a use in healthy subjects. Binder et al demonstrates that animals receiving the claimed bacterial additive, e.g., the additive that detoxifies mycotoxins, together with feed comprising mycotoxin(s) had a better FCR, improved weight gain and better overall health, which teaches to the skilled person that the bacteria are probiotics, i.e. act by improving gut health.  This shows that feed without mycotoxins improves gut health.  Binder teaches feedstuff additive for the inactivation of trichothecenes in feedstuffs or in the digestive tract of animals contains a pure and/or mixed culture of the microorganism (DSM 11798 or DSM 11799) or a mixed culture with other anaerobic microorganisms in an amount from 0.2 to 3 kg, in particular 0.5 to 2.5 kg, per 1000 kg of feedstuff. The feedstuff additive containing DSM 11798 achieves 
	It would have been prima facie obvious to one of ordinary skill in the art to feed a healthy subject feed free of contaminants, including mycotoxins, fusarium toxins, tricothecenes and deoxynivalenol (DON) by treating the feed prior to administering to animals.  The prior art knew that mycotoxins negatively impacted the healthy subjects and Binder teaches additives to detoxify mycotoxins and inactive tricothecnes in feed.  The use of a contaminant free feed would be an obvious step, and if such was not possible, additives such as those taught by Binder or known in the prior art would have been obvious additions to the compositions comprising Coriobacteriia. Lines 19-50 in column 1 of Binder teach the importance of removing contaminants and mycotoxins from feed.   Binder does use mycotoxin free feed in their experiments as control and not the additive since there are no mycotoxins prior to feeding and it would have been prima facie obvious to one of ordinary skill in the art to add the DSM11798 anyways in case 
	New claim 33 does not recite that the method comprises feed, much less feed free of mycotoxins. It is dependent from claim 16 which does not recite feed and no feed is mentioned in claim 33 and this claim is included in the 102 rejection above as well.  The compositions are identical to that in the prior art, e.g. a composition comprising Coriobacteriia.  A recitation of the intended use of the product used in the claimed method must result in a structural difference between the product used in the method of the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use and the method steps claimed are met by those taught by the prior art, then it meets the claim.   
	
Prior art not presently relied upon:
Wegner et al (Analytical and Bioanalytical Chem. 409(5). Nov. 2016, pp. 1231-1245).
	Wegner discloses an in vitro method of producing chenodeoxycholic acid (CDCA) by deconjugation of glycochenodeoxycholic acid (G-CDCA) comprising contacting G- CDCA with bacteria of the Coriobacteriia class, more specifically with Collinsella aerofaciens, Enterorhabdus mucosicola, Eggerthella lenta and Atopobium parvulum.

Davis et al (WO 2006/033951 A1).
	Davis is directed to a composition for maintaining/restoring normal gastrointestinal flora in humans, wherein said composition comprises one or both of 

Gervais et al (WO 2010/125421 A1)
	Gervais disclose compositions comprising bacteria of the Coriobacteriia class and a further probiotic and/or a prebiotic compound. 

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        3/23/22